Craig, J.:— There is a motion to dismiss the appeal. It appears from the record, that this was an action in assumpsit, and the amount recovered was $75; the judgment being recovered on the 7th of August, when an appeal was taken to this court. An appeal in this ease does not lie to this court, but since the establishment of the appellate courts should have gone to that tribunal. The appeal will be dismissed, and leave will be given to withdraw the record, if desired, in order to take an appeal to the proper court.